 
 SETTLEMENT AGREEMENT AND MUTUAL RELEASE
 
This Settlement Agreement and Mutual Release is made and entered into as of
December 7, 2011 (the “Agreement”), by and between [NAME OF HOLDER] (the
“Holder”) and Advanced Cell Technology, Inc. (“Advanced Cell” or the
“Company”).  The Holder and Advanced Cell are sometimes referred to herein
individually as a “Party” and collectively as the “Parties.”
 
WHEREAS, Holder held and/or holds certain Common Stock Purchase Warrant(s), as
amended, previously issued by Advanced Cell (the “Security”); and
 
WHEREAS, Holder has asserted that the number of shares of common stock of
Advanced Cell it was and/or is entitled to purchase under the Security should
have been and/or should be adjusted pursuant to the terms of the Security; and
 
WHEREAS, the Parties have a good faith disagreement as to (a) whether the number
of shares of common stock of Advanced Cell Holder was and/or is entitled to
purchase under the Security should have been and/or should be adjusted pursuant
to the terms of the Security and (b) if the number of shares of common stock of
Advanced Cell Holder was and/or is entitled to purchase under the Security
should have been and/or should be adjusted, the correct number of shares that
should have been and/or should be adjusted; and
 
WHEREAS, Advanced Cell does not currently have sufficient authorized and
unissued shares of common stock to satisfy the claims of Holder and all other
holders of Advanced Cell warrants, convertible preferred stock and convertible
notes who have asserted substantially similar claims and allegations as Holder;
and
 
WHEREAS, the Parties desire to resolve their differences in order to avoid the
cost and distraction of litigation.
 
NOW, THEREFORE, IT IS HEREBY AGREED, by and between the Parties hereto, for good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, as follows:
 
1.           Issuance and Delivery of Shares.
 
A.           Advanced Cell shall issue and cause the delivery to Holder of the
number of shares set forth in Schedule 1 hereto of Advanced Cell common stock
(the “Shares”), as a cashless exercise of the Security, within ten (10) business
days after the date upon which Advanced Cell shall have sufficient authorized
and unissued shares of common stock (“Authorized Share Increase”) which are not
otherwise reserved for issuance for other purposes to enable Advanced Cell to
issue all of the Shares (the “Distribution Date”); provided, however, that
Holder shall have tendered the Security as of, or prior to, such date to the
attention of the Company at the address set forth in Section 17 below.
 
B.           Advanced Cell shall seek approval from its stockholders for the
Authorized Share Increase as soon as reasonably practical, and in any event
within five (5) months after the date hereof.
 
 
-1-

--------------------------------------------------------------------------------

 
 
C.           Within ten (10) days of execution of this Agreement, Advanced Cell
shall use its best efforts to deliver to DTC an irrevocable instruction to
deliver electronically the Shares to Holder upon the occurrence of the
Distribution Date and without further action on behalf of Holder, subject to
Section 1.D. below.
 
D.           To the extent Holder has not already tendered the Security and/or
submitted a Notice of Exercise thereunder, Holder shall tender the Security as
of, or prior to, the Distribution Date to the attention of the Company at the
address set forth in Section 17 below and shall be deemed as of the Distribution
Date to have submitted a duly executed notice of exercise of all shares Holder
was and/or is entitled to receive under the Security.
 
E.           The Shares shall be electronically delivered to the account of
Holder by DWAC as follows:
 
DTC Clearing Number
Institutional ID Number
Agent ID Number
Account Number
Account Name

 
2.           Litigation Stay/Standstill and Tolling.  If Holder has commenced a
lawsuit regarding the matters subject to this Agreement, then within two (2)
business days of execution of this Agreement, Holder shall execute a stipulation
providing for a stay of all proceedings in such action (the “Stay”).  If Holder
has not commenced a lawsuit regarding the matters subject to this Agreement,
then Holder agrees immediately not to commence such a lawsuit (the
“Standstill”).  The Stay and Standstill, as the case may be, shall cease upon
the earlier of (i) twenty (20) days after rejection by Advanced Cell’s
stockholders of the Authorized Share Increase or (ii) if within four (4) months
from the execution of this Agreement Advanced Cell has not filed with the
Securities and Exchange Commission a proxy statement seeking approval from its
stockholders of the Authorized Share Increase, then four (4) months from the
execution of this Agreement.  During the pendency of the Stay or Standstill,
statutes of limitations for all claims that were or could be asserted by Holder
shall be tolled.  Advanced Cell agrees not to assert as a defense to any claim
by Holder the delay resulting from the Stay or Standstill.
 
3.           Releases and Dismissal of Litigation.  Upon delivery of the Shares
pursuant to Section 1 above:
 
A.           Advanced Cell, on behalf of itself and its Affiliates (as such term
is defined in Rule 405 promulgated under the Securities Act of 1933, as amended
(the “1933 Act”)) shall irrevocably, fully, and finally, without further word,
deed, action, execution, or further documentation, release and discharge Holder,
its past and present officers, directors, employees, managers, attorneys,
accountants, heirs and representatives (“Holder Releasees”), from any and all
actions, causes of action, suits, debts, accounts, covenants, contracts,
agreements, promises, damages, judgments, claims, and demands whatsoever, in law
or equity, known or unknown which it, its successors and assigns now have or
hereinafter may have against Holder Releasees, from the beginning of time up to
and including the date of this Agreement, provided, however, that nothing in
this release shall limit or affect Advanced Cell’s rights to enforce this
Agreement.
 
 
-2-

--------------------------------------------------------------------------------

 
 
B.           Holder, on behalf of itself and its Affiliates, shall irrevocably,
fully, and finally, without further word, deed, action, execution, or further
documentation, release and discharge Advanced Cell and its past and present
officers, directors, employees, managers, attorneys, accountants, heirs and
representatives (“Advanced Cell Releasees”), from any and all actions, causes of
action, suits, debts, accounts, covenants, contracts, agreements, promises,
damages, judgments, claims, and demands whatsoever, in law or equity, known or
unknown which they, their successors and assigns now have or hereinafter may
have against the Advanced Cell Releasees, from the beginning of time up to and
including the date of this Agreement, including all claims in respect of
derivative securities relating to issuances of Company securities prior to the
date hereof irrespective of the price, if any, at which such securities were
issued, provided, however, that nothing in this release shall limit or affect
Holder’s rights to enforce this Agreement or their rights to the Shares.
 
C.           If Holder commenced a lawsuit regarding the claims and allegations
subject to this Agreement, then Holder shall, within two (2) business days, file
a stipulation of dismissal, with prejudice, of such lawsuit.
 
D.           Each Party hereby expressly acknowledges that it is familiar with
the provisions of Section 1542 of the California Civil Code, which provides as
follows:
 
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOW BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
 
Being aware of this statute, each Party to this Agreement hereby expressly and
knowingly waives and relinquishes any rights it may have under this statute, as
well as under any other statute or principal of law or equity of the same or
similar effect in force anywhere in the world, with regard to the releases set
forth in this agreement, and hereby agrees that no such statute or principle of
law or equity in force anywhere in the world, including Section 1542 of the
California Civil Code, shall affect the validity or scope or any other aspect of
the releases set forth in this Agreement.
 
4.           Advanced Cell’s Representations and Warranties.  Advanced Cell
represents and warrants that this Agreement is a binding corporate obligation
duly approved by its Board of Directors, or appropriate corporate officers, and
that it has not and will not, directly or indirectly, provide Holder, its agents
or counsel with any information that Advanced Cell believes constitutes material
non-public information.  Advanced Cell understands and confirms that each
purchaser shall be relying on the foregoing covenant in effecting the sale of
the Shares.
 
 
-3-

--------------------------------------------------------------------------------

 
 
5.           Holder’s Representations and Warranties.  Holder represents and
warrants that except for the right to receive the Shares hereunder, neither it,
nor any of its Affiliates hold warrants, promissory notes, derivative securities
or other instruments of any kind entitling them to the delivery of shares or
money from Advanced Cell.  Holder further represents and warrants that it (a) is
acquiring the Shares for its own account, for investment and not with a view to
the distribution thereof within the meaning of the 1933 Act, and the rules and
regulations promulgated thereunder; (b) understands that the Shares have not
been registered under the 1933 Act and must be held by Holder indefinitely
unless a subsequent disposition thereof is registered under the 1933 Act or is
exempt from registration; and (c) is an “accredited investor” as defined in Rule
501(a) promulgated under the 1933 Act, and by reason of its business and
financial experience, and the business and financial experience of those persons
retained by it to advise it with respect to its purchase of the Shares, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment,
is able to bear the economic risk of such investment and, at the present time,
is able to afford a complete loss of such investment.
 
6.           Holder’s Further Agreements.
 
A.           Holder acknowledges and agrees that delivery of the Shares pursuant
to Section 1 above shall be deemed full and complete (i) compensation for any
and all injury or damage to Holder (including consequential and exemplary
damages) by reason of any alleged act, omission or breach by Advanced Cell
and/or any of its officers, directors and employees and (ii) satisfaction of all
claims that were or could have been asserted with regard to the adjustment of
the number of shares of Advanced Cell common stock Holder was and/or is entitled
to purchase under the Security.
 
B.           Holder agrees that until the earlier of (i) December 7, 2012 or
(ii) the date on which all common stock of Advanced Cell (including, without
limitation, any debt, preferred stock, right, option, warrant or other
instrument that is at any time convertible into or exercisable or exchangeable
for, or otherwise entitles the holder thereof to receive, such common stock)
outstanding on the date hereof shall no longer be outstanding, neither Holder
nor any Affiliate thereof shall, without the prior written consent of Advanced
Cell:
 
(a)           make any public announcement with respect to any matter described
in this Agreement; or
 
(b)           form, join or in any way participate in a “group” as defined in
Section 13(d)(3) of the Securities Exchange Act of 1934, as amended.
 
C.           Holder shall fully cooperate with the Company (and its officers and
agents) with respect to the execution and delivery of the Shares and any and all
related actions that maybe required of the Holder to fulfill the agreements
contained in this Agreement.
 
7.           Attorney Advice.  Each Party represents and warrants that in
executing this Agreement, such Party has relied upon legal advice from the
attorney of its choice, that the terms of this Agreement and its consequences
have been completely read and explained to such Party by that attorney, and that
such Party fully understands the terms of this Agreement.  Accordingly, the
Parties agree that this Agreement shall be deemed to have been drafted jointly
and any rules of construction that would require interpretation of any
ambiguities against the draft shall not be employed in interpretation of this
Agreement, and are hereby expressly waived.
 
 
-4-

--------------------------------------------------------------------------------

 
 
8.           All Other Agreements Terminated.  Except for this Agreement, all
other agreements between the Parties hereto, including all agreements between
Advanced Cell and any entity controlled by Holder or its principals (including,
without limitation, the Security), are hereby deemed terminated, canceled, null
and void, and of no force or effect.
 
9.           No Representations.  Each Party acknowledges and represents that,
in executing this Agreement, such Party has not relied upon any inducements,
promises or representations made by any Party or any person or entity
representing or serving such Party, unless expressly set forth in this
Agreement.
 
10.           Disputed Claim.  This Agreement pertains to a disputed claim and
does not constitute an admission of liability or wrongdoing by any Party for any
purpose.
 
11.           Assignment.  Each Party represents and warrants that it is the
sole and lawful owner of all right, title and interest in and to every claim and
other matter which it purports to release herein, and that it has not heretofore
assigned or transferred, or purported to assign or transfer, to any person,
firm, association, corporation or other entity, any right, title or interest in
any such claim or other matter.  In the event that such representation is false,
and any such claim or matter is asserted against any Party hereto (and/or the
successor of such Party) by any Party or entity who is the assignee or
transferee of such claim or matter, the Party shall fully indemnify, defend and
hold harmless the Party against which such claim or matter is asserted (and its
successors) from and against such claim or matter and from all actual costs,
demands, fees, expenses, liabilities, and damages which that Party (and/or its
successors) incurs as a result of the assertion of such claim or matter.  It is
the intention of the Parties that this indemnity does not require payment as a
condition precedent to recovery by a Party under this indemnity.
 
12.           Authority to Bind Parties.  Each Party executing this Agreement
represents and warrants to the other Party that the individual executing this
Agreement on behalf of such Party has the power and authority to execute this
Agreement and to bind the Party to the terms and conditions of this Agreement by
executing this Agreement.
 
13.           Survival of Representations and Warranties.  The representations
and warranties contained in this Agreement are deemed to and do survive the
execution hereof.
 
14.           Modifications.  This Agreement may not be amended, canceled,
revoked or otherwise modified except by written agreement subscribed by all of
the Parties to be charged with such modification.
 
15.           Agreement Binding on Successors.  This Agreement shall be binding
upon and shall inure to the benefit of the Parties hereto and their respective
partners, employees, agents, servants, heirs, administrators, executors,
successors, representatives, transferees and assigns.  The Parties agree to
execute all documents necessary to effectuate this transaction.
 
16.           Costs and Attorneys’ Fees.  Each Party agrees to be responsible
for its own costs and attorneys’ fees, except as follows:
 
 
-5-

--------------------------------------------------------------------------------

 
 
A.           In the event of any action, suit or other proceeding instituted to
remedy, prevent or obtain relief from a breach of this Agreement, arising out of
a breach of this Agreement or pertaining to a declaration of rights under this
Agreement, the prevailing Party in such action, suit or other proceeding shall
recover all of it attorneys’ fees and costs incurred therein, including any and
all appeals or petitions therefrom; it being agreed and understood that no right
is granted hereby to recover any fees or costs for any legal actions taken prior
to the date of this Agreement.
 
B.           As used herein, attorneys’ fees shall be deemed to mean the full
and actual costs of any legal services actually performed in connection with the
matters involved, calculated on the basis of the usual fee charged by the
attorneys performing such services.
 
17.           Notices.  All notices shall be sent by overnight courier and by
e-mail to the addresses designated below and shall be deemed received on the
date of transmission.
 
If to Advanced Cell:
 
Mr. Gary Rabin
   
Chief Executive Officer
   
Advanced Cell Technology, Inc.
   
1510 11th Street
   
Santa Monica, CA 90401
   
(310) 756-1212
   
grabin@advancedcell.com
     
with a copy to:
 
John P. Stigi iii
   
Sheppard, Mullin, Richter & Hampton llp
   
1901 Avenue of the Stars, 16th Floor
   
Los Angeles, CA 90067
   
(310) 228-3717
   
jstigi@sheppardmullin.com
     
If to Holder:
                                       
with a copy to:
                                 

 
18.           Governing Law; Forum.  This Agreement shall be governed by the
laws of the State of California, without regard to its conflicts of laws
principles.  The Parties consent to the exclusive jurisdiction of the state or
federal courts located in the County of Los Angeles, California, in connection
with any dispute relating to this Agreement, and agree that any lawsuits or
actions relating to such disputes shall be commenced and maintained exclusively
in the state or federal courts located in the County of Los Angeles,
California.  The Parties further agree to accept service of process by overnight
courier in any such suit, to waive any defense based upon an inconvenient forum
and to waive any right to a trial by jury.
 
 
-6-

--------------------------------------------------------------------------------

 
 
19.           Severability.  Should any provision of this Agreement be declared
or be determined by any court of competent jurisdiction or tribunal to be
illegal or invalid, the validity of the remaining parts, terms or provisions
shall not be effected thereby and said illegal or invalid part, term or
provision shall be severed and deemed not to be a part of this Agreement.
 
20.           Counterparts and Facsimile Execution.  This Agreement may be
executed in one or more counterparts or by facsimile, each of which when
executed and delivered shall be an original, and all of which when executed
shall constitute one and the same instrument.
 
 
[Signature Pages Follow]
 
 
-7-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Parties hereto, agreeing to be bound hereby, execute
this Agreement upon the date first set forth above.
 

 
[HOLDER]
         
By:
       
Name:
   
Title:
     
ADVANCED CELL TECHNOLOGY, INC.
         
By:
       
Name:  Gary Rabin
   
Title: Chief Executive Officer



 
-8-

--------------------------------------------------------------------------------

 
 
SCHEDULE 1


 
- Schedule 1 -

--------------------------------------------------------------------------------

 